Case 1:17-cv-00191-JJM-LDA Document 36-2 Filed 10/09/18 Page 1 of 3 PagelD #: 846

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

JOHN DOL,

Plaintiff,
Vv. C.A.NO.: 17-191-M
BROWN UNIVERSITY,

Defendant.

AFFIDAVIT OF ROBERT F. FITZGERALD

I. Robert F. Fitzgerald, state under oath as follows:
I, lam the Registrar of Brown University (“Brown”),
2. Brown's Office of the Registrar serves as the official custodian of student records
in accordance with university policies and legal requirements, including academic transcripts.
3. Attached hereto and filed under seal as Exhibit_A is a true and accurate copy of

John Doe’s Brown academic transcript, as maintained by the Office of the Registrar as an official

university record,

 

Registrar
Brown University

STATE OF RHODE ISLAND
PROVIDENCE, SC.

= Publicl LS _

My Commission Expires: Fuey 2-6 2a2 [

§839-9841-3177.1
Case 1:17-cv-00191-JJM-LDA Document 36-2 Filed 10/09/18 Page 2 of 3 PagelD #: 847

CERTIFICATE OF SERVICE

I certify, that on October 9, 2018, this affidavit was filed and served electronically
through the Court’s CM/ECF system.

/s/ Steven M. Richard

4839-9841-3172.4
Case 1:17-cv-00191-JJM-LDA Document 36-2 Filed 10/09/18 Page 3 of 3 PagelD #: 848

EXHIBIT A

(FILED UNDER SEAL)
